          Case 4:20-cr-01181-JGZ Document 7 Filed 09/14/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   State of Arizona,                                 No. CR-20-01181-001-TUC-JGZ
10                  Plaintiff,                         ORDER
11   v.
12   Peter Pototsky,
13                  Defendant.
14
15           On August 12, 2020, the Court entered an Order remanding this criminal case to
16   state court. (Doc. 4.) The Court reviewed the notice of removal and concluded that it

17   clearly lacked jurisdiction to hear the case. Now pending before the Court is Defendant’s
18   Motion for Reconsideration. (Doc. 6.) Defendant also filed a Supplement to Notice of

19   Removal. (Doc. 5.) The Court will deny the motion.

20           Reconsideration is proper upon a “showing of manifest error or a showing of new
21   facts or legal authority that could not have been brought to its attention earlier with
22   reasonable diligence.” LRCiv. 7.2(g)(1). “Any such motion shall point out with specificity

23   the matters that the movant believes were overlooked or misapprehended by the Court, any

24   new matters being brought to the Court’s attention for the first time and the reasons they

25   were not presented earlier, and any specific modifications being sought in the Court’s

26   order.” Id. “A motion for reconsideration should not be used to ask a court ‘to rethink what
27   the court had already thought through—rightly or wrongly.’” Defs. of Wildlife v. Browner,
28   909 F. Supp. 1342, 1351 (D. Ariz. 1995) (quoting Above the Belt, Inc. v. Mel Bohannan
       Case 4:20-cr-01181-JGZ Document 7 Filed 09/14/20 Page 2 of 2



 1   Roofing, Inc., 99 F.R.D. 99, 101 (E.D. Va. 1983)). Defendant has not met any threshold
 2   requirement for reconsideration.
 3         Accordingly,
 4         IT IS ORDERED that Plaintiff’s Motion for Reconsideration (Doc. 6) is DENIED.
 5         Dated this 14th day of September, 2020.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -2-
